--------------------------------------------------------------------------------

Exhibit 10.2
 
PROMISSORY NOTE
 

 $1,000,000.00   September 13, 2013

 
This Promissory Note (this “Note”) is executed and delivered under and pursuant
to the terms of that certain Loan Agreement dated September 16, 2013 (as
amended, restated, supplemented or modified from time to time, the “Loan
Agreement”) by and between American Restaurant Concepts, Inc., a Florida
corporation (“Maker”), and Blue Victory Holdings, Inc., a Nevada corporation
(“Payee”).  Capitalized terms not otherwise defined herein shall have the
meanings provided in the Loan Agreement.
 
FOR VALUE RECEIVED, Maker hereby promises to pay to the order of Payee the
principal amount of One Million Dollars ($1,000,000.00) or, if less, the
outstanding principal balance of the Line of Credit Facility as may be due and
owing to Payee under the Loan Agreement, payable in accordance with the
provisions of the Loan Agreement, subject to acceleration upon the occurrence of
an Event of Default under the Loan Agreement.
 
Interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full shall accrue at the rate specified
in the Loan Agreement and be payable at the times specified in the Loan
Agreement.
 
Notwithstanding anything to the contrary herein, all outstanding principal and
accrued interest hereunder shall be due and payable on the Termination Date in
accordance with the terms of the Loan Agreement.
 
This Note may be voluntarily prepaid, in whole or in part, in accordance with
the terms of the Loan Agreement.
 
The outstanding principal of this Note, together with accrued interest payable
thereon, or any portion thereof, may be converted, at Payee’s option, at any
time on or after the Effective Date and from time to time, into fully paid and
nonassessible shares of Common Stock in accordance with the terms of the Loan
Agreement.
 
If any Event of Default shall occur under the Loan Agreement which is not cured
within any applicable grace period specified in the Loan Agreement, this Note
shall become immediately due and payable.
 
Presentment for payment, demand, notice of protest and protest all other demands
and notices of any kind in connection with the execution, delivery, performance
and enforcement of this Note are hereby waived.
 
This Note may not be assigned by Maker without the express written consent of
Payee.
 

 

 

 

 
Upon giving written notice thereof to Maker, this Note shall be assignable by
Payee, in whole or in part, in accordance with the assignment provisions
contained in the Loan Agreement.  Whenever in this Note reference is made to
Maker or Payee, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon Maker and its successors and permitted assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Florida, without regard to conflicts of law
principles.  Whenever possible, each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, and
intending this to be a sealed instrument, has caused this Note to be duly
executed by its authorized officer the day and year first above written.

         
AMERICAN RESTAURANT CONCEPTS, INC.
         
 
By:
/s/ Richard W. Akam       Richard W. Akam       Chief Executive Officer  

 

2